Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed May 31, 2022 have been entered. Accordingly, claims 1-14 and 21-26 are currently pending and have been examined. Claims 15-20 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1-3, 5, and 11-13. Claims 7-8 and 13 are withdrawn. Claims 21-26 are newly presented. The previous claim objections and 112 rejections have been withdrawn due to applicant amendments. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No.2013/0331015).
Regarding claim 1, Tchakarov discloses: a tooling (Figures 1 and 4-5) for mounting to a tooling plate (element 18) to remove stock material from a surface based on rotation of the tooling plate about an axis, said tooling comprising: 
a backing plate (element 42);
a plurality of segments (element 40/44/46), each segment comprising a diamonds (see paragraph 0023); 
wherein the plurality of segments are secured to the backing plate such that a spacing (element 44) is provided between the plurality of segments in at least one of a circumferential direction (Detail A) defined by an arc from a first side to a second side (see annotated figure below) of the backing plate and a radial direction (Detail B) orthogonal to the circumferential direction.

    PNG
    media_image1.png
    645
    848
    media_image1.png
    Greyscale


However, Tchakarov discloses that each segment comprises diamonds, but appears to be silent wherein the backing plate is made of a metal material and the segment comprises a bond. 
Kimoto teaches it was known in the art to have a tooling (Figure 1) comprising a backing plate (element 8) having a plurality of segments (element 11), and wherein the backing plate is made of a metal material (see paragraph 0049) and each segment comprises a bond (see paragraph 0051) and diamonds. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov with the teachings of Kimoto to provide wherein e the backing plate is made of a metal material and the segment comprises a bond. Doing so provides a bond that improves a machining force or machining performance thereof as disclosed by Kimoto (see paragraph 0051).
Regarding claim 4, Tchakarov modified discloses: the tooling of claim 1, wherein a first spacing (Detail B spacing from left and right) provided between a first pair of segments (element 46) is in the circumferential direction and wherein a second spacing (Detail C spacing from up and down) provided between a second pair of segments (element 46) is in the radial direction (see annotated figure below).

    PNG
    media_image2.png
    1011
    758
    media_image2.png
    Greyscale

Regarding claim 5, Tchakarov modified discloses: tooling of claim 4, wherein the plurality of segments comprise a plurality of the first pair of segments (Detail A) with a plurality of the first spacings (element 44) therebetween and a plurality of the second pair of segments (Detail B) with a plurality of the second spacings (element 44) therebetween.

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

Regarding claim 6, Tchakarov modified discloses: the tooling of claim 5, wherein the plurality of the first spacings between the plurality of first segments defines a slot (see annotated figure above and below) in the radial direction that extends to a top of the backing plate.

    PNG
    media_image4.png
    970
    269
    media_image4.png
    Greyscale


Regarding claim 14, Tchakarov modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be wherein: the tooling of claim 1, wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel; the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150.
Kimoto further teaches it was known in the art to have a tooling (Figure 1) comprising a backing plate (element 10) having a plurality of segments (element 11), wherein each segment comprises a bond (see paragraph 0051), and wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel (see paragraph 0051 where the prior art states that the element 11 is formed of a metal bond of an alloy manly containing “copper, tin, iron, cobalt, nickel”); the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov with the teachings of Kimoto to provide wherein at least one of: the bond of each segment comprises a mixture of bonds, wherein each bond comprises a distinct mixture of minerals and elements comprising cobalt, copper and nickel; the diamonds of each segment comprises a combination of grit size diamonds comprising 16/20, 30/40, 80/100 and 120/150. Doing so provides a bond that improves a machining force or machining performance thereof as disclosed by Kimoto (see paragraph 0051).
Claim 2-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No.2013/0331015) as applied to claim 1 above, and further in view of Bae (US Pub. No. 2012/0270483).
Regarding claim 2, Tchakarov modified discloses: the tooling of claim 1, wherein the backing plate defines at least one of:
top surface that is shaped based on the arc in the circumferential direction (see annotated figure above); and 
a plurality of recesses sized to secure the plurality of segments within the plurality of recesses, wherein the plurality of recesses are spaced apart in the radial direction and are each oriented based on the arc in the circumferential direction (Giving the limitation requires that the backing plate defines “at least one of” the following limitations, and the prior art meets at least one, thus the prior art meets the claim 2).
However, Tchakarov modified appears to be silent wherein the backing plate has a trapezoidal shape with narrowing width from a top surface to a bottom surface. 
Bae teaches it was known in the art to have a grinding wheel assembly (see figures 7-12) comprising a tooling plate (element 20/20-1/20-2/20-3), a backing plate (element 30) having a plurality of segments (element 31) secured to the backing plate (see figure 7), and wherein the backing plate has a trapezoidal shape with narrowing width (see annotated figure below) from a top surface (Detail A) to a bottom surface (Detail B). 

    PNG
    media_image5.png
    434
    619
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Tchakarov with the teachings of Bae to provide wherein the backing plate has a trapezoidal shape with narrowing width from a top surface to a bottom surface.  Doing so provides a plurality of segments arranged on a trapezoidal shape backing plate at different locations at a radial direction in order to interact with the surface being worked on at different locations at the same time, thus improving efficiency and productivity during operations.
Regarding claim 3, Tchakarov further modified discloses: the tooling of claim 2, wherein the circumferential direction of the tooling is defined such that upon securing the tooling to the tooling plate, the circumferential direction is aligned with a rotation direction of the tooling plate about the axis (see figures 1, 4-5 and see also paragraph 0018 where the prior art states the machine disk assembly (element 18) is attached to a rotating drive plate (element 14) that is an attached to element 10 that is intended to represent any known type of floor grinding and/or polishing machine--including scrubber machines, swing machines, buffer machines, planetary grinding machines, counter-rotating grinders, burnishing machines, which are well known in the art to rotate, thus the circumferential direction of the tooling is aligned with a rotation direction of the tooling plate about the axis).
Regarding claim 23, Tchakarov modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the backing plate defines one or more holes such that one or more fasteners are configured to pass through the one or more holes and through corresponding one or more holes in the tooling plate to secure the backing plate to the tooling plate.
Bae teaches it was known in the art to have a grinding wheel assembly (see figures 7-12) comprising a tooling plate (element 20/20-1/20-2/20-3), a backing plate (element 30) having a plurality of segments (element 31) secured to the backing plate (see figure 7), and wherein the backing plate defines one or more holes (element 32) such that one or more fasteners (element 22) are configured to pass through the one or more holes (see paragraph 0054/0073) and through corresponding one or more holes (Detail A) in the tooling plate to secure the backing plate to the tooling plate (see annotated figure below showing element 22 going through each hole of the backing plate (element 30) and tooling plate (element 20/20-1/20-2/20-3).

    PNG
    media_image6.png
    877
    632
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    416
    814
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Tchakarov with the teachings of Bae to provide wherein the backing plate defines one or more holes such that one or more fasteners are configured to pass through the one or more holes and through corresponding one or more holes in the tooling plate to secure the backing plate to the tooling plate. Doing so provides one or more fasteners that connect the backing plate to the tooling plate in order to prevent the backing plate from disconnecting from the tooling plate during operations, thus preventing the tool from being damaged during operations. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015) as applied to claim 1 above, and further in view of Kisboll (US Patent No. 7,004,823).
Regarding claim 9, Tchakarov modified discloses all of the limitations as stated in the rejections of claims 1 and 4-5 above, but appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of segments.
Kisboll teaches it was known in the art to have a tooling (Figure 7a/7b) comprising a backing plate (element 7) having a plurality of segments (elements 1-5), w wherein a thickness of the segments in the radial direction (Detail A) is not equal among the plurality of segments (see col. 9, ll. 51-58).

    PNG
    media_image8.png
    879
    786
    media_image8.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Kisboll to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of segments. Doing so provides a plurality of different thickness in order to compensate for uneven wear of the different zones as disclosed by Kisboll (see col. 9, ll. 51-58).
Regarding claim 10, Tchakarov modified discloses: the tooling of claim 9, an inner segment (Detail A) of the plurality of segments and outer segments (Detail B) of the plurality of segments, wherein the outer segments are positioned along a top and a bottom of the backing plate (see annotated figure below showing element 46 located in a top and bottom) and the inner segment is positioned between the outer segments (see annotated figure below).

    PNG
    media_image9.png
    1011
    745
    media_image9.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No. 2013/0331015) as applied to claim 1 above, and further in view of Rapallo (FR 1087078).
Regarding claim 11, Tchakarov modified discloses: tooling of claim 5, 
a first region (Detail A) of the backing plate and wherein in a second region (Detail B) of the backing plate adjacent the first region; 
an inner segment (Detail C) of the plurality of segments in the first region of the backing plate and an outer segments (Detail D) of the plurality of segments in the first region, wherein the outer segments are positioned along a top and a bottom of the first region of the backing plate (see annotated figure below showing element 46 located in a top and bottom) and the inner segment is positioned between the outer segments (see annotated figure below).

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

    PNG
    media_image10.png
    1011
    730
    media_image10.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is a single segment is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
Rapallo teaches it was known in the art to have a tool (Figure 6) comprising a plurality of abrasive segments (element 11) having a first region (Detail A), a second region (Detail B) adjacent to the first region, and wherein the second region is a single segment (see annotated figure below showing Detail B as a single segment compared to multiple segments of Detail A).

    PNG
    media_image11.png
    513
    624
    media_image11.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Rapallo to provide wherein the second region is a single segment. The motivation for doing so would to increase the surface area of the segment of the tooling thus allowing a side to abrade a higher amount of flooring, thus increasing productivity during operations.  
However, Tchakarov further modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of sections, the second region is provided with a thickness in the radial direction that is based on a radial height of the first region, and wherein a first thickness of the inner segment of the plurality of segments is less than a second thickness of the outer segments of the plurality of segments, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 12, Tchakarov modified discloses: tooling of claim 1,wherein a first region (Detail A) of the backing plate and wherein in a second region (Detail B) of the backing plate adjacent the first region.

    PNG
    media_image3.png
    1011
    723
    media_image3.png
    Greyscale

However, Tchakarov modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections and a single segment is provided with a thickness in the radial direction that is based on a radial height of the first region.
Rapallo teaches it was known in the art to have a tool (Figure 6) comprising a plurality of abrasive segments (element 11) having a first region (Detail A), a second region (Detail B) adjacent to the first region, and wherein the second region is a single segment (see annotated figure below showing Detail B as a single segment compared to multiple segments of Detail A).

    PNG
    media_image11.png
    513
    624
    media_image11.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Tchakarov with the teachings of Rapallo to provide wherein the second region is a single segment. The motivation for doing so would to increase the surface area of the segment of the tooling thus allowing a side to abrade a higher amount of flooring, thus increasing productivity during operations.
However, Tchakarov further modified appears to be silent wherein a thickness of the segments in the radial direction is not equal among the plurality of sections and the single segment is provided with a thickness in the radial direction that is based on a radial height of the first region.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Tchakarov to provide wherein a thickness of the segments in the radial direction is not equal among the plurality of sections and the single segment is provided with a thickness in the radial direction that is based on a radial height of the first region, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have different sized segments in order to prevent over grinding/polishing of a surface area at certain locations, thus preventing the flooring from being damaged during operations. (See MPEP 2144.04 (IV)(A))
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No.2013/0331015) as applied to claim 1 above, and further in view of Palushaj (US Patent no. 8,105,134).
Regarding claim 24, Tchakarov modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the backing plate is milled or shaped to define a plurality of recesses that are sized or shaped to securely receive the plurality of segments, and wherein the plurality of segments are welded or brazed within the recesses.
Palushaj teaches it was known in the art to have a backing plate (element 12) having a plurality of segments (element 14/22), and wherein the backing plate is milled or shaped to define a plurality of recesses (element 16) that are sized or shaped to securely receive the plurality of segments (see figure 1), and wherein the plurality of segments are welded or brazed within the recesses (The applicant is claiming a product-by-process limitation (welded or brazed) MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Palushaj as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Tchakarov with the teachings of Palushaj to provide wherein the backing plate is milled or shaped to define a plurality of recesses that are sized or shaped to securely receive the plurality of segments, and wherein the plurality of segments are welded or brazed within the recesses. Doing so provides recesses on the backing plate hold the plurality of segments in order to prevent the plurality of segments from disconnecting from the backing plate during operations, thus preventing the tool from being damaged during operations. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov (US Pub. No. 2011/0300784) in view of Kimoto (US Pub. No.2013/0331015) as applied to claim 1 above, and further in view of Sung (US Pub. No. 2009/0283089).
Regarding claim 25, Tchakarov modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the diamonds of each segment comprises diamonds having two or more different grit sizes.
Sung teaches it was known in the art to have a segment (Figure 6b element 10) comprising a bond and diamonds (element 20), and wherein the diamonds of each segment comprises diamonds having two or more different grit sizes (elements 20a/b and see also paragraph 0143).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Tchakarov with the teachings of Sung to provide wherein the diamonds of each segment comprises diamonds having two or more different grit sizes. Doing so provides different size diamond particles that resist to premature wear to the sides of the segment, thereby extending the segment’s useful life as disclosed by Sung (see paragraph 0143).
Regarding claim 26, Tchakarov further modified discloses all of the limitations as stated in the rejections of claims 1 and 25 above, but appears to be silent wherein the diamonds of each segment comprises diamonds having two or more grit sizes among 16/20, 30/40, 80/100 and 120/150.
Sung teaches it was known in the art to have a segment (Figure 6b element 10) comprising a bond and diamonds (element 20), the diamonds of each segment comprises diamonds having two or more different grit sizes (elements 20a/b and see also paragraph 0143), and wherein the diamonds of each segment comprises diamonds having two or more grit sizes among 16/20, 30/40, 80/100 and 120/150 (see paragraphs 0180/0184/0185).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Tchakarov with the teachings of Sung to provide wherein the diamonds of each segment comprises diamonds having two or more grit sizes among 16/20, 30/40, 80/100 and 120/150. Doing so provides different size diamond particles that resist to premature wear to the sides of the segment, thereby extending the segment’s useful life as disclosed by Sung (see paragraph 0143).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US Pub. No. 2012/0270483) in view of Tchakarov (US Pub. No. 2011/0300784).
Regarding claim 1, Bae discloses: a tooling (Figures 1-12 element 30) for mounting to a tooling plate (element 10) to remove stock material from a surface based on rotation of the tooling plate about an axis, said tooling comprising: 
a backing plate (element 33) made of metal material (see paragraph 0088);
a plurality of segments (element 31), each segment comprising a bond and diamonds (see paragraph 0048); wherein the plurality of segments are secured to the backing plate (see figure 8).
However Bae further discloses different embodiments of the plurality of segments being secured on the backing plate (see figures 2a-6), but appears to be silent wherein the plurality of segments are secured to the backing plate such that a spacing is provided between the plurality of segments in at least one of a circumferential direction defined by an arc from a first side to a second side of the backing plate and a radial direction orthogonal to the circumferential direction.
Tchakarov teaches it was known in the art to have a tooling (Figures 1 and 4-5) for mounting to a tooling plate (element 18) to remove stock material from a surface based on rotation of the tooling plate about an axis, said tooling comprising: a backing plate (element 42), a plurality of segments (element 40/44/46), and wherein the plurality of segments are secured to the backing plate such that a spacing (element 44) is provided between the plurality of segments in at least one of a circumferential direction (Detail A) defined by an arc from a first side to a second side (see annotated figure below) of the backing plate and a radial direction (Detail B) orthogonal to the circumferential direction.

    PNG
    media_image12.png
    1011
    1130
    media_image12.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modify Bae with the teachings of Tchakarov to provide wherein the plurality of segments are secured to the backing plate such that a spacing is provided between the plurality of segments in at least one of a circumferential direction defined by an arc from a first side to a second side of the backing plate and a radial direction orthogonal to the circumferential direction. Doing so provides a plurality of segments arranged at different locations at a radial direction in order to interact with the surface being worked on at different locations at the same time, thus improving efficiency and productivity during operations.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US Pub. No. 2012/0270483) in view of Tchakarov (US Pub. No. 2011/0300784) as applied to claim 1 above, and further in view of Lampley (US Patent No. 7,481,602).
Regarding claim 21, Bae modified discloses: an assembly (Figure 1) comprising: 
the tooling plate of claim 1 (see rejection on page 25 above), and 
the tooling of claim 1  (see rejection on page 25 above).
However, Bae appears to be silent wherein the tooling plate is a metal bond diamond tooling plate.
Lampley teaches it was known in the art to have a tooling plate (element 24) wherein the tooling plate is a metal bond diamond tooling plate (see col. 4, ll. 17-23).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modify Bae with the teachings of Lampley to provide wherein the tooling plate is a metal bond diamond tooling plate. Doing so provides a durable resistant metal bond diamond tooling plate in order to prevent the plate from  being damaged during operations and improve machining performance. 
Regarding claim 22, Bae further modified discloses: the assembly of claim 21, wherein the metal bond diamond tooling plate comprises one or more metal bond diamond segments (elements A-C) including one or more circumferentially located trapezoidal tooling segments (element 32) for accepting the tooling (element 31) and wherein the tooling has a trapezoidal shape (see annotated figure below). 

    PNG
    media_image13.png
    723
    848
    media_image13.png
    Greyscale



Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
On pages 8-10 of the “Remarks” the applicant discusses the prior art of Tchakarov discloses the recited backing plate and cited to the attachment layer 42 of Tchakarov in support thereof (Office Action, p. 5). However, as discussed herein, independent claim 1 has been amended to recite that the backing plate is made of metal material. Applicant cites to multiple paragraphs (see paragraphs 0002, 0007, 0017, 0021, and 0022) and FIGS. 4 -5 that the prior art of Tchakarov the attachment layer 42 is part of the flexible disk 30 that is made from "flexible material" in order to "allow deflection 9 of the polishing disk as the abrasive heads pass over uneven or curved surfaces". Thus, not only does Tchakarov fail to teach that the attachment layer 42 (alleged backing plate in claim 1) is made from metal material, but expressly teaches away from the attachment layer 42 being made from metal material, since Tchakarov emphasizes that the flexible disk 30 (and attachment layer 42) are deliberately made from "flexible material" in order to "allow deflection of the polishing disk as the abrasive heads pass over uneven or curved surfaces". No other cited reference accounts for this deficiency in Tchakarov.
The examiner respectfully disagrees.
The examiner is not relying in the thin flexible polishing disk (element 30) for the backing plate (see rejection above indicating element 42 as the backing plate). Furthermore, as stated in the prior of Tchakarov (see paragraph 0022) and as best shown in figure 3, Tchakarov states that assembly (element 18) includes a plurality of abrasive heads (element 40) which comprises the backing plate (element 42) that is secured on the flexible polishing disk (element 30) and further states that they are detachable from one another. The prior art does not state that the attachment layer (element 42) is part of the flexible disk (element 30), but instead a component of the abrasive heads (element 40) that interact with the attachment layer (element 36) of the flexible polishing disk (element 30). Thus, Tchakarov backing plate (element 42) does not expressly teaches away from being made from metal material or disclose that is made of a flexible material and the newly presented limitation has been addressed with the teaching of Kimoto (US Pub. No. 2013/0331015) as stated in the rejection above (see pages 4-5). Therefore, the prior art meets the claim limitations and the arguments have been found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        08/25/2022






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723